Citation Nr: 0513321	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  04-00 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from October 1971 to 
December 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in January 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia, denying the veteran's claim 
of entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

Pursuant to his request, the veteran was afforded a hearing 
before the Board, sitting at the RO, in March 2005.  A 
transcript of that proceeding is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Multiple bases are presented by this appeal for its remand to 
the RO/AMC so that additional actions may be undertaken, 
including the veteran's submission in December 2003 of a 
stressor letter, which was not formally considered by the RO 
or followed by its issuance of a supplemental statement of 
the case.  As well, the statement of the case issued prepared 
in December 2003 references on pages 5 and 7 conflicting 
versions of 38 C.F.R. § 3.304(f), as in effect prior to and 
on March 7, 1997.  Additionally, there is no indication that 
full development has been initiated to date with respect to 
the veteran's claim that inservice personal assaults led to 
the onset of his PTSD.  It is likewise evident that notice 
furnished to the veteran in June 2002 involving the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), is lacking, particularly as to the 
division of responsibility between the veteran and VA in 
terms of their respective obligations in obtaining records 
from VA and non-VA sources.  

At his March 2005 hearing, the veteran testified that he was 
attending PTSD group and anger management classes at the VA 
Medical Center in Decatur, Georgia, and that, within the 
twelve-month period prior to such hearing, a VA clinician had 
told him that he suffered from PTSD.  Records relating to the 
foregoing are not now a part of the veteran's claims folder, 
and it is noted that the most recent records of VA medical 
treatment currently on file were compiled in July 2003.  
Further development is found to be needed in order to ensure 
that all recently complied medical records are obtained and 
made a part of the claims folder.  

Lastly, the representative requests that efforts be made to 
obtain the veteran's service personnel records.  Such 
records, it is argued, may provide evidence tending to verify 
the claimed inservice assault.  This, too, necessitates 
remand of this matter.  

On the basis of the foregoing, this matter is REMANDED for 
the following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2004), the RO must notify 
the veteran of what information and 
evidence are still needed to substantiate 
his claim of entitlement to service 
connection for PTSD.  Such notice must 
include full citation to the provisions 
of 38 C.F.R. § 3.304(f), as in effect on 
and after March 7, 1997.  The Board notes 
that only this version of the regulation 
is applicable in this case.  The veteran 
must also be notified what portion of any 
necessary evidence VA will secure, and 
what portion he himself must submit.  He 
must also be advised to submit all 
pertinent evidence not already on file 
that he has in his possession, and that, 
if requested, VA will assist him in 
obtaining pertinent treatment records 
from private medical professionals, or 
other evidence, provided that he 
furnishes sufficient, identifying 
information and authorization.  

2.  The RO must undertake any and all 
development set forth in VA Adjudication 
Procedure Manual M21-1, Part III, Chapter 
5, paragraph 5.14(d), with respect to the 
claimed personal assaults leading to the 
onset of the veteran's PTSD.

3.  The AMC/RO must attempt to obtain all 
service personnel records of the veteran 
for inclusion in his claims folder.  

4.  The AMC/RO must obtain all records of 
VA medical treatment received by the 
veteran for his claimed PTSD, which were 
compiled at the VA Medical Center in 
Decatur, Georgia, or other facility, 
since July 2003.  Once obtained, such 
records must be made a part of the 
veteran's claims folder.

5.  If and only if credible supporting 
evidence of an in-service stressor is 
shown in concert with medical evidence 
diagnosing PTSD in accordance with 
38 C.F.R. § 4.125(a) (2004), then and 
only then must the RO/AMC arrange for the 
veteran to be afforded a VA psychiatric 
examination for an assessment of the 
nature and etiology of such PTSD.  The 
claims folder in its entirety is to be 
furnished to such physician for review.  
Such examination is to include a review 
of the veteran's history and current 
complaints, as well as a comprehensive 
mental status evaluation and any needed 
diagnostic studies.  All established 
diagnoses are then to be fully set forth. 

The examiner must then offer an opinion, 
with full supporting rationale, 
addressing the following:  

Does the veteran have PTSD 
using the criteria of the 
American Psychiatric 
Association's Diagnostic and 
Statistical Manual of Mental 
Disorders (4th ed. 1994)?  If 
so, is it at least as likely as 
not that the veteran's PTSD is 
the result of any independently 
verified inservice event?  If 
so, which independently 
verified event is responsible 
for his PTSD and are the 
veteran's current symptoms of 
PTSD linked to any such event?

Use by the examiner of the "at 
least as likely as not" 
language cited above is 
required.

6.  Following the completion of the 
foregoing actions, the AMC/RO must review 
the examination report.  If such report 
is not in complete compliance with the 
instructions provided above, appropriate 
steps must be taken to return the report 
for any and all needed action.  

7.  Lastly, the AMC/RO must prepare a 
rating decision and readjudicate the 
veteran's claim of entitlement to service 
connection for PTSD, on the basis of all 
the evidence on file, including the 
veteran's stressor letter of December 
2003, and all governing legal authority, 
inclusive of 38 C.F.R. § 3.304(f) (2004).  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  
The purpose of this remand is to obtain additional 
development.  No inference should be drawn regarding the 
final disposition of the claim in question as a result of 
this action.  


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

